                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


  SUE ELLEN MAY, et al.,


          Plaintiffs,
                v.                            CIVIL ACTION FILE
                                              NO. 1:20-CV-322-TWT
  ETHICON, INC.,
  et al.,


          Defendants.

                           OPINION AND ORDER


      This is a products liability case. It is before the Court on Defendants

Ethicon, Inc. and Johnson & Johnson’s Motion for Partial Summary Judgment

[Doc. 18]. For the reasons that follow, the Defendants Ethicon, Inc. and

Johnson & Johnson’s Motion for Partial Summary Judgment [Doc. 18] is

GRANTED in part and DENIED in part.

                               I.   Background

      On December 10, 2003, Plaintiff Sue Ellen May underwent surgery at

Northside Hospital in Atlanta, Georgia to treat her vaginal vault prolapse. See

Pls.’ Fact Sheet, at 4 [Doc. 18-1].1 Her surgeon, Dr. John R. Miklos, implanted




      1     Plaintiff Gerald G. May is Mrs. May’s husband and is suing the
Defendants for loss of consortium.
T:\ORDERS\20\MAY\MSJTWT.DOCX
a medical device known as a “Gynemesh GPSL” that is manufactured by

Defendants Ethicon, Inc. and Johnson & Johnson. Id. The Plaintiffs allege that

the mesh product implanted in Mrs. May caused numerous injuries, including

chronic pain, narcotic dependence, dyspareunia, and other disabling

conditions. See Pls.’ Resp. in Opp. to Defs.’ Mot. for Partial Summ. J., at 3 [Doc.

21]. The Plaintiffs’ expert, Dr. Nicholas Fogelson, opines that Mrs. May’s

health problems resulted from an adverse reaction to a thermoplastic material

used in the construction of the mesh product. See Ex. D to Pls.’ Resp. in Opp.

to Defs.’ Mot. for Partial Summ. J., at 23 [Doc. 20-2]. Dr. Fogelson further

opines that the mesh may never be successfully removed, and that Mrs. May

is likely to experience health complications for the remainder of her life. Id., at

29.

      This case is one of thousands filed in federal court arising from injuries

allegedly caused by the Defendants’ pelvic mesh products. The Plaintiffs’ case

was previously pending in one of seven MDLs assigned to the Honorable

Joseph R. Goodwin in the United States District Court for the Southern

District of West Virginia. On January 9, 2020, Judge Goodwin transferred the

Plaintiffs’ individual case to this jurisdiction for further proceedings. See

Transfer Order [Doc. 25]. Discovery is complete and all dispositive motions

have been filed. Id.




                                        2
T:\ORDERS\20\MAY\MSJTWT.DOCX
                               II.          Legal Standard

      Summary      judgment          is     appropriate    only   when   the   pleadings,

depositions, and affidavits submitted by the parties show no genuine issue of

material fact exists and that the movant is entitled to judgment as a matter of

law. FED. R. CIV. P. 56(a). The court should view the evidence and any

inferences that may be drawn in the light most favorable to the nonmovant.

Adickes v. S.H. Kress & Co., 398 U.S. 144, 158-59 (1970). The party seeking

summary judgment must first identify grounds to show the absence of a

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323-24

(1986). The burden then shifts to the nonmovant, who must go beyond the

pleadings and present affirmative evidence to show that a genuine issue of

material fact does exist. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257

(1986). “A mere ‘scintilla’ of evidence supporting the opposing party’s position

will not suffice; there must be a sufficient showing that the jury could

reasonably find for that party.” Walker v. Darby, 911 F.2d 1573, 1577 (11th

Cir. 1990).

                                     III.     Discussion

      The Plaintiffs’ Short Form Complaint [Doc. 1] filed in the MDL states

that they are bringing the following claims set forth in the Master Complaint

[Doc. 26-1]:

      Count I – negligence

                                               3
T:\ORDERS\20\MAY\MSJTWT.DOCX
      Count II – strict liability – manufacturing defect

      Count III – strict liability – failure to warn

      Count IV – strict liability – defective product

      Count V – strict liability – design defect

      Count VI – common law fraud

      Count VII – fraudulent concealment

      Count VIII – constructive fraud

      Count IX – negligent misrepresentation

      Count X – negligent infliction of emotional distress

      Count XI – breach of express warranty

      Count XII – breach of implied warranty

      Count XIII – violation of consumer protection laws

      Count XIV – gross negligence

      Count XV – unjust enrichment

      Count XVI – loss of consortium

      Count XVII – punitive damages

The parties agree that Georgia law applies to the Plaintiffs’ claims. The

Defendants have moved for summary judgment on Counts I, II, III, IV, VI, VII,

VIII, IX, X, XI, XII, XIII, XIV, and XV of the Plaintiffs’ Complaint. The

Defendants do not presently seek summary judgment as to Counts V, XVI, and

XVII of the Complaint.

                                        4
T:\ORDERS\20\MAY\MSJTWT.DOCX
       In response to the Defendants’ motion, the Plaintiffs have expressly

abandoned Counts II, III, IV, VI, VII, VIII, IX, X, XI, XII, XIII, and XV of the

Complaint. See Pls.’ Br. in Opp. to Defs.’ Mot. for Partial Summ. J., at 3. The

Defendants’ motion is granted as to those claims. The Plaintiffs oppose

summary adjudication of their negligence and gross negligence claims set forth

in Counts I and XIV of the Master Complaint.2

       A. Count I – Negligence

       The Defendants first argue that Count I alleging negligence should be

dismissed or merged with the Counts alleging strict liability because “[g]eneral

negligence is a theory of liability in a products liability claim” rather than “a

stand-alone cause of action.” Defs.’ Br. in Supp. of Mot. for Partial Summ. J.,

at 4 [Doc. 19] (quoting Grieco v. Tecumseh Prods. Co., No. 4:12-cv-195, 2013

WL 5755436, at *5 (S.D. Ga. Oct. 23, 2013)). But Count I does not state a claim

for “general negligence.” Rather, it states multiple claims sounding in

negligence, including: (a) negligent design, (b) negligent manufacture, (c)

negligent failure to test, (d) negligent failure to inspect, (e) negligent failure to




       2       The Plaintiffs also assert that their “discovery rule and tolling
claim” survives because the Defendants declined to seek summary dismissal of
that claim as set forth in Count XVIII of the Master Complaint. See Pls.’ Resp.
in Opp. to Defs.’ Mot. for Partial Summ. J., at 3. But the Plaintiffs’ Short Form
Complaint does not list a “discovery rule and tolling claim” among the
Plaintiffs’ claims. Therefore, the Court concludes that the Plaintiffs have not
stated a “discovery rule and tolling claim” in this case.
                                         5
T:\ORDERS\20\MAY\MSJTWT.DOCX
train, (f) negligent failure to warn, (g) negligent marketing, and (h) negligent

promotion. See Master Complaint ¶¶ 89-94. Several of these negligence claims

have no strict liability analogs under Georgia law. The Court assumes that the

Defendants seek dismissal or consolidation only of the negligence claims that

substantially overlap with the Plaintiffs’ strict liability claims, namely the

Plaintiffs’ claims for negligent design defect, negligent manufacturing defect,

and negligent failure to warn.

      Count I of the Master Complaint contains a claim for negligent design

defect, whereas Count VI of the Master Complaint states a claim for strict

liability design defect. The demarcation line between negligent design defect

claims and strict liability design defect claims is not entirely clear under

Georgia law. “Georgia law has long recognized [the distinction] between

negligence and strict liability theories of liability,” and the Supreme Court of

Georgia has declined “to conclude definitively that the two theories merge in

design defect cases.” Banks v. ICI Americas, Inc., 264 Ga. 732, 735 n.3 (1994)

(citations omitted). Nevertheless, Georgia courts apply the same risk-utility

analysis to both types of claims, which requires plaintiffs to prove that the

allegedly defective product poses an unreasonable risk of harm to the

consumer. See Banks, 264 Ga. at 734-735, 735 n.3. Because the same analysis

applies to both, some courts have elected to treat separately pleaded causes of

action for negligent and strict liability design defects as one claim. Cf. Frazier

                                        6
T:\ORDERS\20\MAY\MSJTWT.DOCX
v. Mylan Inc., 911 F. Supp. 2d 1285, 1299 (N.D. Ga. 2012); Schmidt v. C.R.

Bard, Inc., No. 6:14-CV-62, 2014 WL 5149175, at *6 (S.D. Ga. Oct. 14, 2014).

The Court agrees with the reasoning in these decisions and will order the

Plaintiffs to consolidate their design defect claim into a single claim in the

Pretrial Order. The Court emphasizes, however, that its decision in no way

narrows the scope of the issues to be litigated at trial.

      Count I of the Master Complaint also contains claims for negligent

manufacturing defect and negligent failure to warn. These claims are distinct

from, and can be brought concomitantly with, analogous claims sounding in

strict liability. See Williams v. St. Jude Med., S.C., Inc., No. 1:16-CV-04437-

ELR, 2017 WL 11113322, at *2-*3 (N.D. Ga. Oct. 19, 2017) (analyzing distinct

claims for strict liability manufacturing defect and negligent manufacturing

defect); Haynes v. Cyberonics, Inc., No. 1:09-CV-2700-JEC, 2011 WL 3903238,

at *5-*7 (N.D. Ga. Sept. 6, 2011) (same); Battersby v. Boyer, 241 Ga. App. 115,

117 (1999) (“[Claims based on strict liability and negligent failure to warn] are

separate and distinct claims arising from different duties owed by the

manufacturer to consumers.”) (citing Chrysler Corp. v. Batten, 264 Ga. 723,

724(1) (1994); Zeigler v. CloWhite, 234 Ga. App. 627, 629(2) (1998)).

      But, while the Plaintiffs’ negligent manufacturing defect claim is

cognizable under Georgia law, the Plaintiffs have not adduced evidence

necessary to establish the elements of the claim. “In order to establish a

                                        7
T:\ORDERS\20\MAY\MSJTWT.DOCX
negligent manufacturing claim, the plaintiff must come forward with evidence

that, among other things, there was a defect in the product when it left the

manufacturer that was caused by the manufacturer's negligence.” Haynes,

2011 WL 3903238, at *7 (quoting Miller v. Ford Motor Co., 287 Ga. App. 642,

644 (2007)). “Generally, a manufacturing defect results from an error

specifically in the fabrication process, as distinct from an error in the design

process.” Fletcher v. Water Applications Distribution Grp., Inc., 333 Ga. App.

693, 697, 773 S.E.2d 859, 863 (2015), aff'd in part, rev'd in part sub nom. on

other grounds Certainteed Corp. v. Fletcher, 300 Ga. 327, 794 S.E.2d 641

(2016). The Defendants assert, and the Plaintiffs do not contest, that there is

no record evidence tending to show that the specific product used in Mrs. May’s

case deviated from design specifications in a manner that caused her injuries.

Indeed, the Plaintiffs’ sole expert in this case, Dr. Nicholas Fogelson, opines

that Mrs. May’s injuries arose from an adverse reaction to a thermoplastic

material that is inherent to the product’s design. See Ex. D to Pls.’ Resp. in

Opp. to Defs.’ Mot. for Partial Summ. J., at 23 [Doc. 20-2]. “When a plaintiff

calls into question the safety of an entire product line … the claim is one for a

design defect and not for a manufacturing defect.” See Fletcher, 333 Ga. App.

at 698. The Court will therefore enter summary judgment in the Defendants’

favor on the Plaintiffs’ negligent manufacturing defect claim.

      The record is similarly lacking when it comes to the Plaintiffs’ failure to

                                       8
T:\ORDERS\20\MAY\MSJTWT.DOCX
warn claim. To prevail on their failure to warn claim, the Plaintiffs must show

that the Defendants (1) had a duty to warn, (2) that the Defendants breached

that duty, and (3) that the breach proximately caused Mrs. May’s injuries.

Dietz v. Smithkline Beecham Corp., 598 F.3d 812, 815 (11th Cir. 2010) (citing

Wheat v. Sofamor, S.N.C., 46 F. Supp. 2d 1351, 1362 (N.D. Ga. 1999)). Under

Georgia’s learned intermediary doctrine, a medical device manufacturer’s duty

to warn runs to the patient’s doctor rather than to the patient herself. See In

re Mentor Corp. ObTape Transobturator Sling Prods. Liab. Litig., 711 F. Supp.

2d 1348, 1365-66 (M.D. Ga. 2010) (citing McCombs v. Synthes (U.S.A.), 277 Ga.

252, 253, 587 S.E.2d 594, 595 (2003)). “In cases where ‘a learned intermediary

has actual knowledge of the substance of the alleged warning and would have

taken the same course of action even with the information the plaintiff

contends should have been provided, courts typically conclude that ... the

causal link is broken and the plaintiff cannot recover.’” Dietz, 598 F.3d at 816

(quoting Ellis v. C.R. Bard, Inc., 311 F.3d 1272, 1279-81 (11th Cir. 2002) (per

curiam)). Dr. John R. Miklos performed Mrs. May’s implantation surgery. Dr.

Miklos has not been deposed in this case and there is no evidence on the record

from which to glean whether he would have acted differently had he received

a proper warning from the Defendants. The Defendants argue that the

Plaintiffs cannot sustain their failure to warn claim in the absence of such

testimony.

                                       9
T:\ORDERS\20\MAY\MSJTWT.DOCX
      The Defendants’ argument assumes that the Plaintiffs bear the burden

of production on the issue of whether the implanting physician would have

acted differently had he been provided with a proper warning. In cases arising

under Georgia law, courts have granted summary judgment to defendant

manufacturers where the learned intermediaries affirmatively testified that a

proper warning would not have altered their decision-making. Cf. Dietz, 598

F.3d at 816 (11th Cir. 2010) (“The doctor provided explicit, uncontroverted

testimony that, even when provided with the most current research and FDA

mandated warnings, he still would have prescribed Paxil for Dietz's

depression. Pursuant to Georgia's learned intermediary doctrine, this

assertion severs any potential chain of causation through which Appellant

could seek relief, and Appellant's claims thus fail.”); Wheat, 46 F. Supp. 2d at

1364 (“Each of the plaintiffs' treating physicians testified that he was aware of

the risks associated with spinal implant surgery, that such risks were well

known in the medical community, and that he would have taken the same

course of action in spite of the information Plaintiffs contend should have been

provided. Consequently, summary judgment is demanded.”). But the

Defendants do not provide, and the Court has not independently identified,

any Georgia precedent holding that testimony from the treating physician on

the efficacy of the device manufacturer’s warning is necessary to establish




                                       10
T:\ORDERS\20\MAY\MSJTWT.DOCX
proximate causation.3

      Nevertheless, and despite the lack of Georgia precedent on this issue,

the Court agrees with the Defendants that the Plaintiffs’ failure to warn claim

cannot proceed in the absence of any testimony at all from the implanting

physician. The Plaintiffs cannot establish the necessary elements of their

failure to warn claim without any evidence indicating how the implanting

physician—to whom the duty to warn was owed—responded to the Defendants’

warning or how he might have responded to some different, more

comprehensive warning. The Plaintiffs do not meaningfully contest the

Defendants on this point. Accordingly, the Court will enter summary judgment

in the Defendants’ favor on the failure to warn claim alleged in Count I of the

Master Complaint.

      B. Count XIV – Gross Negligence

      As with Count I alleging negligence, the Defendants argue that Count




      3       The Defendants cite numerous cases from other jurisdictions in
which courts have held that lack of testimony from the learned intermediary
precludes a finding of proximate causation. See, e.g., Higgins v. Ethicon, Inc.,
No. 2:12-cv-01365, 2017 WL 2813144 (S.D. W. Va. Mar. 30, 2017) (applying
Texas law); Contreras v. Boston Sci. Corp., No. 2:12-CV-03745, 2016 WL
1436682, at *4 (S.D. W. Va. Apr. 11, 2016) (applying California law); Sowder v.
Boston Sci. Corp., No. 2:13-CV-05149, 2015 WL 5838507, at *5 (S.D. W. Va.
Oct. 5, 2015) (applying Florida law); Bennett v. Boston Sci. Corp., No. 2:13-CV-
06641, 2015 WL 2088733, at *4 (S.D. W. Va. May 5, 2015) (applying West
Virginia law); Mullins v. Ethicon, Inc., No. 2:12-CV-02952, 2017 WL 345865,
at *2 (S.D. W. Va. Jan. 20, 2017) (applying West Virginia law).
                                      11
T:\ORDERS\20\MAY\MSJTWT.DOCX
XIV alleging gross negligence should be dismissed because negligence is not a

“stand-alone claim” in a products liability action. The Defendants’ argument is

unavailing. O.C.G.A. § 51-1-4 defines gross negligence as the absence of even

“slight diligence,” which in turn is defined as “that degree of care which every

man of common sense, however inattentive he may be, exercises under the

same or similar circumstances.” The Defendants do not explain why a claim

for gross negligence ought not to be separately pleaded, nor why a jury should

be prevented from determining whether the Plaintiffs can meet the standard

set forth in O.C.G.A. § 51-1-4 at trial. Accordingly, the Court declines to dismiss

the Plaintiffs’ gross negligence claim.

                                IV.    Conclusion

      For the foregoing reasons, the Defendants Ethicon, Inc. and Johnson &

Johnson’s Motion for Partial Summary Judgment [Doc. 18] is GRANTED in

part and DENIED in part.

      SO ORDERED, this 11 day of February, 2020.


                                  /s/Thomas W. Thrash
                                  THOMAS W. THRASH, JR.
                                  United States District Judge




                                          12
T:\ORDERS\20\MAY\MSJTWT.DOCX
